Citation Nr: 0731093	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a muscle weakness 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from May 1951 to January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
muscle weakness condition (diagnosed as phosphofructokinase 
deficiency).  

A November 2005 statement of the case denied the veteran's 
claim for service connection for a muscle weakness condition.  
The veteran provided testimony at a personal hearing at the 
RO in October 2004.  A February 2007 supplemental statement 
of the case indicated that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for a muscle weakness condition.  In August 2007, 
the veteran testified at a Travel Board hearing at the RO.  

The Board notes that despite the determination reached by the 
RO in the November 2005 RO decision (issued in the statement 
of the case), the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  In this case, the issue was previously 
denied in November 1989.  Thus, this issue is phrased 
accordingly on the cover page.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a muscle weakness condition.  The 
issue of the merits of the claim for entitlement to service 
connection for a muscle weakness condition is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO denied service connection for a muscle weakness 
condition in November 1989, and the veteran did not appeal.  

2.  Evidence received since then includes some evidence which 
is not cumulative or redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1989 RO decision that denied service 
connection for a muscle weakness condition is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a muscle weakness condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a muscle weakness condition, and the 
need to remand for additional information with regard to the 
merits of the issue, no further discussion of VCAA compliance 
is needed at this time.  

Analysis

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material evidence" was recently 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by 
the VA on or after August 29, 2001; thus this recent change 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2007).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The RO denied service connection for a muscle weakness 
condition in November 1989.  The veteran submitted a notice 
of disagreement in September 1990 and a statement of the case 
was issued in November 1990.  However, the veteran did not 
submit a substantive appeal following the issuance of the 
statement of the case, and the November 1989 RO decision is 
considered final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.302.

The evidence considered at the time of the November 1989 RO 
decision included a hospital admission card created by the 
Office of the Surgeon General, a February 1989 statement from 
D. L. Schotland, M.D., and the veteran's own statements.  The 
RO denied service connection on the basis that there was no 
evidence of a muscle weakness condition noted in service, nor 
in the post-service presumptive period.  The RO indicated 
that a medical statement from Dr. Schotland reported that the 
veteran had a hereditary defect in the glycogen breakdown in 
his muscles due to a deficiency of phosphofructokinase and 
that he developed weakness in late life in his arms and legs.  
It was noted that Dr. Schotland stated that the weakness 
might be related in part to muscle damage suffered in the 
past from excessive exercise.  

The veteran's service medical records are unavailable.  A 
hospital admission card created by the Office of the Surgeon 
General indicated that the veteran was hospitalized in 
January 1952.  The hospital admission card indicated that the 
diagnosis was immaturity with symptomatic habit reaction 
(except speech defect).  There was a notation that the 
diagnosis was not previously recorded, that it was not 
sequelae of another diagnosis, and that it existed prior to 
entry on active military service.  It was also reported that 
the veteran was separated from service for inaptitude or 
unsuitability.  

A February 1989 statement from Dr. Schotland reported that 
the veteran had a hereditary defect in the glycogen breakdown 
in his muscles due to a deficiency of phosphofructokinase.  
Dr. Schotland stated that he veteran had developed weakness 
in late life in his arms and legs.  Dr. Schotland commented 
that such might be related in part to muscle damage suffered 
by the veteran in the past from excessive exercise.  

The evidence received since the November 1989 RO decision 
includes additional post-service private treatment records; 
June 2001 and November 2002 statements from A. E. Slonim, 
M.D.; a December 2003 statement from Dr. Schotland; a July 
2007 statement from Dr. Slonim; and statements and testimony 
from the veteran.  These records contain evidence of 
treatment for a muscle weakness condition (diagnosed as 
phosphofructokinase (PFK) deficiency) as well as recent 
treatment evidence of recent treatment for such disorder.  

An April 1985 discharge summary from the Hospital of the 
University of Pennsylvania, noted that the veteran was seen 
by neurology for a history of muscle fatigue and that they 
felt such was not a good story for myasthenia gravis or 
myopathy.  The discharge summary included a secondary 
diagnosis of gout.  A July 1997 operative report from Thomas 
Jefferson University noted that the veteran had myopathy 
secondary to PFK deficiency and that he last walked normally 
in the late 1980s.  The postoperative diagnosis referred to 
other disorders.  A May 1998 statement from A. J. Wein, M.D., 
of the University of Pennsylvania Health System, noted that 
the veteran's problem list included gout, chronic fatigue 
syndrome, and difficulty walking.  

The June 2001 statement from D. Slonim reported that the 
veteran had been under his care for severe muscle weakness 
for the previous three years.  Dr. Slonim stated that the 
veteran's progressive muscle deterioration was secondary to 
PFK deficiency, a rare metabolic muscle disorder.  It was 
noted that the veteran served in the Armed Forces during 1951 
to 1952 and that during that time, he was hospitalized three 
times because of his symptoms and abnormal blood chemistry 
(markedly elevated creatinine kinase).  Dr. Slonim indicated 
that during the veteran's Army service he was required to 
undertake the usual rigorous training program, despite his 
muscle cramps and an inability to undertake such a training 
program.  Dr. Slonim commented that it was possible that the 
stress of the intense training program might have affected 
the veteran's muscle metabolism and speeded up his muscle 
deterioration.  

The November 2002 statement from Dr. Slonim reported that he 
had followed the veteran for over three years for PFK 
deficiency.  Dr. Slonim stated that PFK deficiency was a rare 
genetically inherited metabolic muscle disorder.  It was 
noted that such disorder was due to a defect in the enzyme 
phosphofructokinase for muscle glycogenolysis, a critical 
step in muscle glycogen metabolism, providing the initial 
fuel for muscle activity or exercise.  Dr. Slonim stated that 
the symptoms included recurrent muscle cramps on physical 
exertion, fatigue, myoglobinuria, potential renal 
insufficiency, progressive muscle weakness, and muscle 
wasting.  

Dr. Slonim reported that it was clear from the veteran's 
history that he had symptoms of the rare disorder since 
childhood, i.e., an inability to walk long distances and an 
inability to sprint in races.  It was noted that the veteran 
also stated that he had abnormal blood readings prior to 
entering service and that such was typical for a patient with 
PFK deficiency.  Dr. Slonim related that, unfortunately, the 
veteran was unable to obtain an adequate diagnosis before 
being subjected to being drafted y the Armed Forces in 1951 
to 1952.  It was noted that during that period, it appeared 
that the veteran had undergone a rigorous training program 
that was counterproductive to the recommended treatment of 
patients with such disorder.  Dr. Slonim stated that a 
documented diagnosis of PFK deficiency would disqualify the 
veteran from being drafted as he was unable to perform 
sprints, or any type of activity that required a burst of 
quick energy causing subsequent muscle breakdown.  Dr. Slonim 
noted that since the veteran was not diagnosed, he understood 
that he underwent the usual training regimen which, 
predictably, stressed the glycolytic pathway and caused 
subsequent muscle breakdown.  Dr. Slonim reported that such 
was evidenced by the veteran's reports that he was 
hospitalized three times during his Army service with 
elevated CPK (an enzyme in the blood that was released during 
extreme muscle breakdown).  It was noted that the patients 
were counseled to avoid that type of physical activity in 
order to avoid a muscle crisis of such magnitude and prevent 
long-term muscle damage.  

The December 2003 statement from Dr. Schotland reported that 
the veteran had been his neurological patient since March 
1987 and that his diagnosis was PFK deficiency a form of 
glycogen storage disease of the muscles.  Dr. Schotland 
stated that such disease was difficult to diagnose and that 
it took seven months at the University of Pennsylvania (March 
through October 1987) to establish the final diagnosis as 
listed above.  It was noted that the diagnosis was confirmed 
by two outside experts.  Dr. Schotland indicated that the 
veteran's principal system early in life, including the time 
that he was in the service (May 1951 to January 1952), was 
significant for exercise intolerance.  Dr. Schotland related 
that in the veteran's later life, he had marked muscle 
weakness as well.  Dr. Schotland commented that it was 
possible that the veteran's time in military service might 
have accelerated the course of his disease.  

A July 2007 statement from Dr. Slonim reported that from the 
veteran's history, 
he was conscripted into the Army and following his arrival at 
the Army base he need to walk a considerable distance from 
the bus to the barracks.  It was noted 
that during that march, he passed out and needed to be 
hospitalized and that he subsequently was hospitalized two 
other times at different Army bases.  Dr. 
Slonim stated that an induction physical examination and a 
subsequent physical examination were not able to arrive at a 
diagnosis to explain the series of collapses on severe 
physical exertion.  It was reported that because of those 
episodes of physical collapse, the veteran was discharged 
from military service as not being fit for duty.  

Dr. Slonim reported that after his discharge, the veteran had 
increasing pain when walking and was diagnosed as suffering 
from gout by Dr. T. F. Yu of Mount Sinai Hospital in New York 
City.  It was noted that the veteran's muscle condition 
remained undiagnosed until 1987 when he was extensively 
investigated by Dr. Schotland at the University of 
Pennsylvania Medical Center who made the diagnosis of PFK 
deficiency by means of a muscle biopsy.  Dr. Slonim stated 
that PFK deficiency was a very rare inherited metabolic 
muscle disease and that because of its rarity, it was 
considered as an orphan disease.  

Dr. Slonim reported that the veteran was presently seventy-
nine years old and that his muscle weakness of his lower 
limbs had been much greater than that of his upper limbs, and 
that by his late sixties, he needed to use a walker and 
became wheelchair bound at age 70.  Dr. Slonim stated that 
the veteran's upper limbs remained functional and were quite 
strong.  Dr. Slonim indicated that it was possible that the 
veteran's lower limbs were overstressed during his military 
service resulting in increased muscle stress and muscle 
deterioration of the lower limbs.  

The Board observes that in the evidence available at the time 
of the November 1989 RO decision, there were no service 
medical records showing any treatment for muscle problems.  A 
hospital admission card from the Office of the Surgeon 
General indicated that the veteran was hospitalized in 
January 1952, that he was diagnosed with immaturity with 
symptomatic habit reaction (except speech defect), and that 
such existed prior to his entry on active military service.  
A February 1989 statement from Dr. Schotland solely noted 
that the veteran's PFK deficiency might be related in part to 
muscle damage he suffered in the past from excessive 
exercise.  The February 1989 statement from Dr. Schotland did 
not specifically indicate any relationship between the 
veteran's muscle weakness condition and his period of 
service.  

As noted previously, the November 1989 RO decision discussed 
the February 1989 statement from Dr. Schotland and denied 
service connection on the basis that there was no evidence of 
a muscle weakness condition in service or in the post-service 
presumptive period.  

The Board observes that the evidence received since the 
November 1989 RO decision includes multiple private physician 
statements indicating that the veteran's muscle weakness 
condition existed prior to service and was aggravated by 
service.  The June 2001 statement from Dr. Slonim commented 
that it was possible that the stress of the veteran's intense 
training program in service might have affected his muscle 
metabolism and speeded up his muscle deterioration.  The 
November 2002 statement from Dr. Slonim indicated that the 
veteran's usual training regimen in service predictably 
stressed the glycolytic pathway and caused subsequent muscle 
breakdown.  Additionally, the December 2003 statement from 
Dr. Schotland noted that it was possible that the veteran's 
time in military service might have accelerated the course of 
his PFK deficiency.  Further, the July 2007 statement from 
Dr. Slonim indicated that it was possible that the veteran's 
lower limbs were overstressed during his military service 
resulting in increased muscle stress and muscle deterioration 
of the lower limbs.  The Board notes that all of these 
statements were apparently based, at least in part, on a 
history provided by the veteran and did not involve a review 
of the veteran's claims file.  Also, several of the 
statements are speculative.  However, the evidence submitted 
since the November 1989 RO decision clearly raises a question 
of possible aggravation of the veteran's muscle weakness 
condition during his period of service.  The evidence will be 
considered credible for the purposes of determining whether 
new and material evidence has been submitted.  

Therefore, the Board finds that the evidence received since 
the November 1989 RO decision includes some evidence which is 
new, since it is not cumulative or redundant, and some of 
such new evidence is also material, since it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the November 1989 RO decision, and thus the 
claim for service connection for a muscle weakness condition 
is reopened.  This does not mean that service connection for 
a muscle weakness condition is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for a muscle 
weakness condition is addressed on a de novo basis.  Manio, 
supra.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a muscle weakness condition is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for muscle weakness condition has been 
reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

As noted above, the veteran's service medical records are 
unavailable.  A hospital admission card created by the Office 
of the Surgeon General indicated that the veteran was 
hospitalized in January 1952.  The hospital admission card 
indicated that the diagnosis was immaturity with symptomatic 
habit reaction (except speech defect).  There was a notation 
that the diagnosis was not previously recorded, that it was 
not sequelae of another diagnosis, and that it existed prior 
to entry on active military service.  It was also reported 
that the veteran was separated from service for inaptitude or 
unsuitability.  

Post-service private treatment records show that the veteran 
was treated for multiple muscle related problems and that he 
was diagnosed with PFK deficiency.  

As discussed above, statements from various physicians have 
raised the possibility of aggravation of the veteran's PFK 
deficiency during his period of service.  

The veteran has not been afforded a VA examination with an 
etiological opinion, after a review of his entire claims 
file, as to his claim for service connection for a muscle 
weakness condition.  Such should be accomplished on remand.  
38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.



Accordingly, this issue is REMANDED for the following:  

1.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and etiology of his muscle 
weakness condition (diagnosed as 
phosphofructokinase deficiency).  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether that the 
veteran's phosphofructokinase deficiency 
arose during service, or pre-existed his 
period of service.  If it pre-existed 
service, the examiner should opine whether 
the condition was permanently worsened 
beyond natural progress during service.  

2.  Thereafter, review the veteran's claim 
for service connection for a muscle 
weakness condition on a de novo basis.  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


